DETAILED ACTION
1.	The present application 16/431,703, filed on 06/04/2019, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment filed on 06/04/2019 has been acknowledged. Claims 1-14 are pending in this office action.

Drawings
2.	The drawings received on 06/04/2019 are accepted by the Examiner.
Priority
3.	Acknowledgment is made of applicant's claim for continuation application No. 16/027,264 filed on 03/25/2010, now Patent No. 10,353,784, which is a continuation of application No. 14/723,797 filed on 05/28/2015, now patent No. 10,025,676, which is also a continuation No. 14/132,289 filed on 12/18/2013, now patent No. 9,348,707.
IDS
4.	The information disclosure statements (IDS) submitted on 06/04/2019 and 12/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. [ and claims 1-7 of Patent No. [ 10,025,676] and claims 1-13 of Patent No: [9,348,707]. Although the claims at issue are not identical, they are not patentably distinct from each other.   For example:  
     Patent No.: US 10,025,676 B2

1. A method for dynamically managing a number of replicas of a file in a distributed file system, comprising: in a distributed file system with a number of replicas of a file set to two or more replicas, 
setting, by a computer, a timer to track a time since a last access to the file, 
wherein the replicas of the file are distributed across two or more nodes within the distributed file system;
 responsive to an access to the file prior to the timer reaching a first timer window threshold, resetting, by the computer, the timer; and 
       responsive to the timer matching a first timer window threshold, automatically reducing, by the computer, a number of replicas of the file within the distributed file system, wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold.


Instant  Application: 16/431,703
1, 6 and 11.  A (method/system/computer program product), comprising: in a data storage system 
with a number of replicas of a file set to one or more replicas, 
setting, by a computer, a timer to track a time since a last access to the file; 




responsive to the timer matching a first timer window threshold,  automatically reducing, by the computer, a number of replicas of the file within the data storage system,  wherein the
 probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold; 
responsive to the timer matching the first timer window threshold, resetting, by the computer, the timer to count to a second timer window threshold; responsive to the timer matching the second timer window threshold, resetting, by the computer, the timer to count to a third timer window threshold; and responsive to receiving a read access prior to the timer reaching the third timer window threshold, increasing, by the computer, the number of replicas of the file and resetting the timer to count to the second timer window threshold. 







Patent No.: US 10,353,784
Instant  Application: 16/431,703

1.  A method, comprising: in a data storage system with a number of replicas of a file set to one or more replicas, 


setting, by a computer, a timer to track a time since a last access to the file; responsive to the timer matching a first timer window threshold, automatically reducing, by the computer, a number of replicas of the file within the data storage system, 

wherein a first probability that the file will be accessed prior to the first timer
 window threshold is greater than a second probability that the file will be accessed after the first timer window threshold; 
responsive to the timer matching the first timer window threshold, resetting, by the computer, the timer to count to a second timer window threshold; and 



responsive to receiving a write access prior to the timer reaching the second timer window threshold, increasing, by the computer, the number of replicas of the file and resetting the timer to count to the first timer window threshold.



6. A system, 
comprising: one or more processors; 
a memory coupled to at least one of the processors; 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform the actions of: in a data storage system with a number of replicas of a file set to one or more replicas, 

setting a timer to track a time since a last access to the file; and 


responsive to the timer matching a first timer window threshold, automatically reducing, a number of replicas of the file within the data storage system, 

wherein a first probability that the file will be accessed prior to the first timer window threshold is greater than a second probability that the file will be accessed after the first timer window threshold; responsive to the timer matching the first timer window threshold, resetting the timer to count to a second timer window threshold; and 



responsive to receiving a write access prior to the timer reaching the second timer window threshold, increasing the number of replicas of the file and resetting the timer to count to the first timer window threshold. 

6.   A  system, 
comprising: one or more processors; 
a memory coupled to at least one of the processors; 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform the actions of: in a data storage system with a number of replicas of a file set to one or more replicas, 

setting a timer to track a time since a last access to the file; and 


responsive to the timer matching a first timer window threshold, automatically reducing, a number of replicas of the file within the data storage system, 

wherein a first probability that the file will be accessed prior to the first timer window threshold is greater than a second probability that the file will be accessed after the first timer window threshold; responsive to the timer matching the first timer window threshold, resetting the timer to count to a second timer window threshold; and 



responsive to receiving a write access prior to the timer reaching the second timer window threshold, increasing the number of replicas of the file and resetting the timer to count to the first timer window threshold. 




1 .  A method, comprising: in a data storage system with a number of replicas of a file set to one or more replicas, 
setting, by a computer, a timer to track a time since a last access to the file; 
responsive to the timer matching a first timer window threshold,  automatically reducing, by the computer, a number of replicas of the file within the data storage system,
 wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold; 
responsive to the timer matching the first timer window threshold, resetting, by the computer, the timer to count to a second timer window threshold; ; and responsive to receiving a read access prior to the timer reaching the third timer window threshold, increasing, by the computer, the number of replicas of the file and resetting the timer to count to the second timer window threshold. 

6.  A system, 
 comprising: one or more processors; 
a memory coupled to at least one of the processors; 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform the actions of: in a data storage system with a number of replicas of a file set to one or more replicas, 
setting a timer to track a time since a last access to the file; 

responsive to the timer matching a first timer window threshold, automatically reducing, a number of replicas of the file within the data storage system, 
wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold; 
responsive to the timer matching the first timer window threshold, resetting the timer to count to a second timer window threshold; responsive to the timer matching the second timer window threshold, resetting the timer to count to a third timer window threshold; and responsive to receiving a read access prior to the timer reaching the third timer window threshold, increasing the number of replicas of the file and resetting the timer to count to  the second timer window threshold. 
11. A (computer program product) comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 

                               in a data storage system with a number of replicas of a file set to one or more replicas, 
set, by the computer, a timer to track a time since a last access to the file; 
 
responsive to the timer matching a first timer window threshold, automatically reduce, by the computer, a number of replicas of the file within the data storage system,
 wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold; responsive to the timer matching the first timer window threshold, reset, by the computer, the timer to count to a second timer window threshold; responsive to the timer matching the second timer window threshold, reset, by the computer, the timer to count to a third timer window threshold; and responsive to receiving a read access prior to the timer reaching the third timer window threshold, increase, by the computer, the number of replicas of the file and resetting the timer to count to the second timer window threshold. 

Patent No.: US 9,348,707 B2
Instant  Application: 16/431,703

1. A system for dynamically managing a number of replicas of a file in a distributed file system, comprising: one or more processors; a memory coupled to at least one of the processors;
a set of computer program instructions
stored in the memory and executed by at least one of the processors in order to perform actions of: in a distributed file system

with a number of replicas of a file set to two or more replicas,
setting a timer to track a time since a last access to the file, wherein the replicas of the file are distributed across two or more nodes within the distributed file system;
responsive to an access to the file prior to the timer reaching a first timer window threshold, resetting the timer; and


responsive to the timer matching a first timer window threshold, automatically reducing a number of replicas of the file within the distributed file system,

wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold







1. A system for dynamically managing a number of replicas of a file in a distributed file system, comprising: one or more processors;
a memory coupled to at least one of the processors;
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: in a distributed file
system with a number of replicas of a file set to two or more replicas,
setting a timer to track a time since a last access to the file, wherein the replicas of the file are distributed across two or more nodes within the distributed file system;
responsive to an access to the file prior to the timer reaching a first timer window threshold, resetting the timer; and
responsive to the timer matching a first timer window threshold, automatically reducing a number of replicas of the file within the distributed file system,
wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold















8. A computer program product for dynamically managing a number of replicas of a file in a distributed file system, the computer program product 
comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a computer system to: in a distributed file system with a number of replicas of a file set to two or more replicas, set, by the computer system, a timer to track a time since a last access to the file, wherein the replicas of the file are distributed across two or more nodes within the distributed file system;
responsive to an access to the file prior to the timer reaching a first timer window threshold, reset, by the computer system, the timer; and responsive to the timer matching a first timer window threshold, automatically reduce, by the computer system, a number of replicas of the file within the distributed file system, wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold
1 .  A (method), comprising: in a data storage system 






with a number of replicas of a file set to one or more replicas, 
setting, by a computer, a timer to track a time since a last access to the file; 





responsive to the timer matching a first timer window threshold,  automatically reducing, by the computer, a number of replicas of the file within the data storage system,
 wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold; responsive to the timer matching the first timer window threshold, resetting, by the computer, the timer to count to a second timer window threshold; responsive to the timer matching the second timer window threshold, resetting, by the computer, the timer to count to a third timer window threshold; and responsive to receiving a read access prior to the timer reaching the third timer window threshold, increasing, by the computer, the number of replicas of the file and resetting the timer to count to the second timer window threshold. 

6.  A system, 
         comprising: one or more processors; 
a memory coupled to at least one of the processors; 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform the actions of: in a data storage system with a number of replicas of a file set to one or more replicas, 
setting a timer to track a time since a last access to the file; 





responsive to the timer matching a first timer window threshold, automatically reducing, a number of replicas of the file within the data storage system, 
wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold; responsive to the timer matching the first timer window threshold, resetting the timer to count to a second timer window threshold; responsive to the timer matching the second timer window threshold, resetting the timer to count to a third timer window threshold; and responsive to receiving a read access prior to the timer reaching the third timer window threshold, increasing the number of replicas of the file and resetting the timer to count to the second timer window threshold. 
11. A computer program product 

comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: in a data storage system with a number of replicas of a file set to one or more replicas, set, by the computer, a timer to track a time since a last access to the file; 
 


responsive to the timer matching a first timer window threshold, automatically reduce, by the computer, a number of replicas of the file within the data storage system, wherein the probability that the file will be accessed prior to the first timer window threshold is greater than the probability that the file will be accessed after the first timer window threshold; responsive to the timer matching the first timer window threshold, reset, by the computer, the timer to count to a second timer window threshold; responsive to the timer matching the second timer window threshold, reset, by the computer, the timer to count to a third timer window threshold; and responsive to receiving a read access prior to the timer reaching the third timer window threshold, increase, by the computer, the number of replicas of the file and resetting the timer to count to the second timer window threshold. 






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest Prior art  Altaf et al (US 2005/0154697 A1) recites a method for adjusting a number of database replicas of a database based on defined threshold value. The method comprises monitoring at least one operating condition associated with a database and accessing a prestored threshold value. The method further comprises comparing a value representative of the monitored operating condition with the prestored threshold value and adjusting a number of copies of at least a portion of the database based on the comparison.  However, the closet prior art fails to anticipate or render obvious the recited features in the independent claims 1, 6 and 11. The recited features in independent claims 1, 6 and 11 are novel and non-obvious over closest prior art. The dependent claims 2-5, 7-10 and 12-14 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153